RAQUEL KOCHER, CSR
                                 P.O. BOX 1748
                             AUSTIN, TEXAS 78767
                              Tel (512) 854-9357
                    Email: Raquel.Kocher@co.travis.tx.us.com



February 17, 2015


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District Court of Texas
P.O. Box 12547
Austin, Texas 78711-2547


       RE: Court of Appeals No. 03-14-00722-CR, 03-14-00723-CR,
           03-14-00724-CR; Mark Fruge vs State of Texas
           Trial Court Cause Nos. D-1-DC-13-200256, D-1-DC-13-200257,
           D-1-DC-13-200259; State of Texas vs Mark Fruge, 331st Judicial
           District Court, Travis County, Texas


Dear Mr. Kyle:

I am respectfully requesting an eight-day extension in the above-mentioned cause
after February 17, 2015 filing date to be February 26, 2015. I recently had a
complication with a scopist/sub contractor who was assisting me with part of the
above-mentioned case. Early on she assured me she would have the volumes I
sent her completed. I recently received an email from the scopist with the opening
line, “I'm so sorry to be such a slacker. I meant to email you three weeks ago when I had
surgery on my wrist….”

I have been working diligently on the files that were sent to this person. From
the 12-volume appeal, nine volumes have been completed. I am currently
completing the last day of the guilt/innocence phase and following will be the
punishment phase volume. The scanning and production of the exhibit volume
consisting of over 220 exhibits will begin immediately thereafter.

Thank you in advance for your time and attention and consideration regarding this
matter.


Sincerely,


Raquel Kocher, CSR